Exhibit 10.32
 
 
NOTE
 
(Long Term with Fixed Rate)
 
Date: December 2, 2013
 
For Value Received, on December 1, 2023 (the "Loan Maturity Date"), Borrower, as
defined below, as principal, promises to pay NORTHWEST FARM CREDIT SERVICES ,
FLCA ("Lender") or order, at its office in Spokane, Washington, or such other
place as the holder of this Note (this "Note") may designate in writing, the
principal balance of Seventeen Million Nine Hundred Eighty Thousand and no/lOO's
Dollars ($17,980,000.00) (the "Total Commitment Amount"), or so much thereof as
may be outstanding, plus interest thereon from and after any Disbursement Date,
at interest rates as provided for hereafter.
 
1.   Definitions. For purposes of this Note, the following definitions apply.
Capitalized terms not otherwise defined herein shall have the meanings given in
the Master Loan Agreement .
 
"Adjusted Principal Balance" of this Loan on any date is the unpaid principal
balance minus the principal payments that are due on or before such date and are
unpaid on such date.
 
"Borrower" means ORM Timber Fund III (REIT) Inc., a Delaware corporation.
 
"Closing Date" means the date the Loan Documents are fully executed and the
conditions precedent to Loan closing have been met to Lender's satisfaction or
waived by Lender in writing.
 
"Disbursement Date"means any Business Day when Loan principal is advanced under
this Note to or on the account of Borrower.
 
"Guarantors" means ORM Timber Fund III LLC, a Delaware limited liability
company, and ORM Timber Fund III (Foreign) LLC, a Delaware limited liability
company, under the Guaranty Agreement (the "Guaranty") executed by such parties
in connection with the Loan Documents.
 
"Loan" means all principal amounts advanced by Lender to Borrower or on the
account of Borrower or otherwise under this Note and the other Loan Documents,
and all fees or charges incurred as provided for in this Note and the other Loan
Documents, plus all interest accrued thereon.
 
"Loan Purpose" means, (a) the purchase of timber and timberlands, and (b) to pay
Loan fees and all Lender's reasonable transaction costs.
 
"Master Loan Agreement" means that certain agreement dated on or around even
date herewith, by and between Borrower, Lender and Northwest Farm Credit
Services, PCA, that contains the terms and conditions that further govern the
relationship of the parties, as further amended , modified, extended, restated
or supplemented from time to time.
 
"Notice" shall have the meaning given in Paragraph 2.04 hereof.
 

Note
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)
 
1

--------------------------------------------------------------------------------

 
 
2.   Advances, Fees, Expenses and Notice.
 
2.1          Advance. All Loan principal shall be advanced on a Disbursement
Date.
 
2.2          Loan Fee. Borrower shall pay Loan fees as set forth in a separate
loan fee letter.
 
2.3          Fees and Expenses. Borrower shall pay Lender on demand, all fees
and expenses, including attorney fees, related to closing the Note and incurred
in any loan servicing action or to protect or enforce any of Lender's rights in
bankruptcy, appellate proceedings or otherwise, under this Note or the other
Loan Documents. All sums advanced by Lender to protect its interests hereunder
or under the other Loan Documents and all Prepayment and Breakage Fees shall be
payable on demand and shall accrue interest under the interest rate in effect on
such date and shall be treated as an advance under this Note.
 
2.4          Notice of Prepayment and Pricing.
 
a. Prepayment of Principal. Borrower shall provide Lender with Notice of the
amount of any prepayment no later than 10:00 a.m. Spokane time one Business Day
prior to the Business Day the prepayment will be made.
 
b. Form of Notice. Borrower may provide Lender any Notice required under this
Note by use of the notice in form substantially as set forth on Exhibit A hereto
or other documentation as may be prescribed by Lender. Alternatively, Borrower
may telephone Lender at the numbers designated on Exhibit A or as may be
provided by Lender from time to time. If Notice is by telephone, Lender will
confirm to Borrower the elected prepayment in writing. All such Notices are
deemed irrevocable when given and are subject to Breakage Fees.
 
3.            Interest Rate.
 
3.1          Fixed Rate. Borrower locked in a fixed per annum interest rate of
5.10 percent on November 13, 2013. The fixed interest rate of 5.10 percent per
annum shall remain in effect for the term of the Loan unless changed to the
Default Interest Rate.
 
3.2          Interest Rates. The interest rate used herein does not necessarily
represent the lowest rates charged by Lender on its loans. Interest rates are
calculated on the basis of the actual number of days elapsed during the year for
the actual number of days in the year.
 
4.            Payment.
 
4.1          Mandatorv Payment - Loan to Value. Borrower shall, upon 10-days'
notice from Lender, repay the unpaid principal amount advanced under this Note
in such amount as is necessary to reduce the unpaid principal amount of the Loan
to an amount equal to the loan to value requirement as set forth in Section
6.02.b of the Master Loan Agreement, of the Excess Cutting Payment required in
Section 6.04 of the Master Loan Agreement, which shall be in addition to any
regularly scheduled payments due under this Note. Failure to make such mandatory
payments is a monetary default under this Note. Such repayments of principal may
be subject to the Prepayment Fee.
 
 
Note
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)
 
2

--------------------------------------------------------------------------------

 
 
4.2          Mandatorv Payment -Excess Cutting Payment. Borrower shall pay to
Lender the Excess Cutting Payment in the manner and as required to be paid under
in Section 6.04 of the Master Loan Agreement, which payment shall be in addition
to any regularly scheduled payments due under this Note. Failure to make such
mandatory payment is a monetary default under this Note. Such repayments of
principal may be subject to the Prepayment Fee.
 
4.3          Interest only Payments. Borrower shall make quarterly interest only
payments on the first day of each Fiscal Quarter beginning January 1, 2014,
which payments shall consist of interest that accrued during such prior period
on the Adjusted Principal Balance of the Loan.
 
4.5          Payment in Full on Loan Maturity Date. The unpaid principal
balance, unpaid interest thereon, and other amounts due under this Note and the
other Loan Documents shall be paid in full on the Loan Maturity Date.
 
4.6          Manner of Payments. If any payment date is not a Business Day, then
payment shall be due on the next succeeding Business Day. All sums payable to
Lender hereunder shall be paid directly to Lender in immediately available funds
in U.S. dollars. Lender shall provide Borrower periodic statements of all
amounts due hereunder at applicable interest rates, which statements shall be
considered correct and conclusively binding on Borrower in all respects and for
all purposes unless Borrower notifies Lender in writing of any objections within
15 days of receipt of any such statement.
 
4.7          Application of Payments. Lender may apply any payment received from
or on behalf of Borrower to principal, interest, or any part of the
indebtedness, including any fees and expenses due under this Note or any other
Loan Document, as Lender, in its sole discretion, may choose. Subject to the
preceding sentence, Borrower may at any time pay any amount of principal in
advance of its maturity subject to the Prepayment Fee described herein. Unless
Lender otherwise elects, so long as there is no Event of Default, principal
prepayments shall reduce the balance owing and discharge the indebtedness at an
earlier date, but shall not alter the obligation to pay scheduled payments until
the indebtedness is paid in full.
 
5.            Prepayment and Breakage Fees. This Loan is subject to the
prepayment and breakage fee provisions set forth in Section 7 of the Master Loan
Agreement.
 
6.            Default.
 
6.01        Events of Default. Time is of the essence in the performance of this
Note. The occurrence of any one or more of the Events of Default set forth in
Paragraph 8.01 of the Master Loan Agreement shall constitute an "Event of
Default" under this Note.
 
6.2          Acceleration. In the event of any uncured Event of Default beyond
any applicable cure periods provided for in the Loan Documents, at Lender's
option, without notice or demand, the unpaid principal balance of the Loan, plus
all accrued and unpaid interest thereon and all other amounts due shall
immediately become due and payable.
 
 
Note
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)
 
3

--------------------------------------------------------------------------------

 
 
6.3   Default Interest Rate. The "Default Interest Rate" applicable to a
delinquent payment shall equal four percent (4%) per annum above the interest
rate in effect at the time such payment was due, which rate shall accrue on the
total amount of the payment due until paid, accelerated and or upon maturity.
Provided however, upon acceleration and or maturity, the Default Interest Rate
shall be equal to and remain at four percent (4%) per annum above the interest
rate in effect at the time of acceleration or maturity and shall accrue on the
entire unpaid balance of the Loan until paid in full.
 
6.4   Notice and Oooortunitv to Cure. Any notice and opportunity to cure shall
be provided in accordance with Paragraph 8.04 of the Master Loan Agreement.
 
7.      Security. This Note is secured by the property described in the
Membership Agreement and any other Loan Document that grants Lender a lien,
security interest, or other rights or entitlements in, to or against such
described property (collectively, the "Collateral"), including but not limited
to the following specific Loan Documents:
 
Mortgage, Financing Statement and Fixture Filing dated December 2, 2013 (Grays
Harbor County)
Mortgage, Financing Statement and Fixture Filing dated December 2, 2013 (Pacific
County)
Deed of Trust, Financing Statement and Fixture Filing dated December 2, 2013
(Siskiyou County)
 
8.      Loan Terms, Provisions and Covenants. This Note is subject to the terms,
provisions and covenants of the Master Loan Agreement and the other Loan
Documents.
 
9.      Miscellaneous.
 
9.1   Funds Management Services. Lender may provide funds management services to
Borrower. Upon request, Lender shall provide Borrower a quote for identified
funds management services. Borrower shall comply with all funds management
service agreements during the term of this Note. All fees incurred shall be
considered a request for an advance under the Loan. The funds management
services and fees may be adjusted upon reasonable notice by Lender.
 
9.2   Governing Law. The substantive laws of the State of Washington shall apply
to govern the construction of the Loan Documents and the rights and remedies of
the parties except where the location of the Collateral for the Loan may require
the application of the laws of another state or where federal laws, including
the Farm Credit Act of 1971, as amended, may be applicable.
 
9.3   General Provisions. Borrower agrees to this Note as of the date above
written. Borrower waives presentment for payment, demand, notice of nonpayment,
protest, notice of protest and diligence in enforcing payment of this Note. This
Note and the other Loan Documents constitute the entire agreement between
Borrower and Lender and supersede all prior oral negotiations and promises which
are merged into such writings. Upon written agreement of the parties, the
interest rate, payment terms or balances due under this Note may be indexed,
adjusted , renewed or renegotiated . Lender may at any time, without notice,
release all or any part of the security for this Note, including any real estate
and or personal property covered by the Loan Documents; grant extensions,
deferments , renewals or reamortizations of any part of the indebtedness
evidenced by this Note over any period of time; and release from personal
liability any one or more of the parties who are or may become liable for the
indebtedness evidenced by this Note without affecting the personal liability of
any other party. Lender may exercise any and all rights and remedies available
at law, in equity and provided herein and in the other Loan Documents. Any delay
or omission by Lender in exercising a right or remedy shall not waive that or
any other right or remedy. No waiver of default by Lender shall operate as a
waiver of the same or any other default on a future occasion. Lender shall not
be obligated to renew the Note or any part thereof or to make additional or
future loans to Borrower. Borrower agrees to take any action requested by Lender
to perfect or continue the lien and priority of the Loan Documents, including
but not limited to, any action requested by any governmental agency. All
Exhibits hereto are incorporated herein and made a part of this Note. This Note
may be executed in any number of counterparts , each of which shall be deemed to
be an original, but all of which together, shall constitute but one and the same
instrument. Borrower shall comply with the capitalization requirements of ACA ,
as stated in the Membership Agreement.
 
 
Note
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)
 
4

--------------------------------------------------------------------------------

 
 
Borrower agrees that the Note described herein shall be in default should any
proceeds be used for a purpose that will contribute to excessive erosion of
highly erodible land or to the conversion of wetlands to produce or to make
possible the production of an agricultural commodity, as further explained in 7
CFR Part 1940, Subpart G, Exhibit M.
 
9.04 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT AND ANY FUTURE
MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS
RELATING TO THIS LOAN DOCUMENT. THE PARTIES INTEND THAT THIS JURY WAIVER WILL BE
ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHING TON LAW.
 
 
BORROWER:
ORM Timber Fund III (REIT) Inc.
By: Olympic Resource Management LLC, its Manager
By: Pope MGP, Inc., its Managing Member
 
Graphic [davidnunes_signature.jpg]
By: David L. Nunes
Its: President and CEO
 
 
Note
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE/CONFIRMATION
 
 

NOTICE TO:     Loan Accounting and Operations      Northwest Farm Credit
Services, FLCA      1700 South Assembly Street  P. 0. Box 2515  Fax:
509-340-5508  Spokane, WA 99224-2121  Spokane, WA 99220-2515  Tel:
1-800-216-4535 

 
This Notice is provided pursuant to the Note dated December 2, 2013, as extended
, renewed, amended or restated.
 
D Prepayment of Principal
 
Principal Amount _________________________________
Date to be Effective _______________________________
 
Date: _________________________
 
ORM Tim her Fund III (REIT) Inc.

 
By: ___________________________
Authorized Agent

 
CONFIRMATION
Lender confirms that the above actions were taken or modified as provided for
below:

     

 

  NORTHWEST FARM CREDIT SERVICES, FLCA      Date: _______________________ By:
___________________________________    Authorized Agent        

 
 
Note
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)
 
6